DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claim 1-7 in the reply filed on 10/5/2021 is acknowledged.  The traversal is on the ground(s) that the unelected claims can be examined without posing a serious burden.  This is not found persuasive because unity of invention is lacking, as laid out in the restriction requirement issued 8/6/2021. Additionally the inventions of Groups II and III require additional structure that would require divergent fields of search, and search required for those inventions that are not required for the invention of group I. Specifically Group II would require search for a sprinkler frame with a specific structure, a tool engagement portion, a pipe engagement portion, and a relief portion positioned in a particular manner. Group III would require search of a method that implements these features.
Search for the additionally claimed features would pose a serious burden. As such, the requirement is still deemed proper and is therefore made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 10, “the second portion” should be amended to read “the second portion of the at least one of the protective members,” for clarity;
In claim 6, line 3, “protective members” should be amended to read “protective members of the four protective members,” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the central guard axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Does this limitation refer to “the central axis” or an additional axis? The limitation is interpreted to reference the central axis. The same rejection applies to the additional instance of the limitation in claim 5.
Claim 7 recites the limitation "the plurality of members" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation references the protective members of a plurality of the securement members. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponte (US 5,893,418).
Regarding claim 1, Ponte discloses a sprinkler assembly guard, comprising: 

a plurality of protective members (12), each of the protective members (12) having a first portion (Examiner’s Annotated Figure 1) radially spaced from the central axis (16) (Figure 1) and a second portion (14) affixed to one of the base members (30, 30) (Column 2, line 66-Column 3, line 2, The second portions are indirectly affixed to the base members, through their being affixed to the elements 26) and extending radially toward the central axis (Figure 1), the first portions (14) of the plurality of protective members (12) being angularly spaced about the central axis to define a cage volume for housing a sprinkler assembly (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Figure 1, The protective members are spaced 360 degrees about the central axis to define a cage volume); and at least one clip member (44) engaged with the protective members (12) to draw the base members radially inward (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 3, lines 35-40, The members are clamped together by the clip member, which Examiner interprets as the members being drawn radially inward), the second portion (14) of at least one of the protective members (12) includes a securement member (Examiner’s Annotated Figure 1) extending from the second portion (14) (Figure 5, The securement member in a direction away from the second portion toward the central axis) and axially spaced from the base (30, 30) (Figure 5) to define a space therebetween for securely housing a portion of a sprinkler frame (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 3, lines 21-33 and Figure 4).

    PNG
    media_image1.png
    667
    804
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Ponte discloses the sprinkler assembly guard of claim 1, comprising: 
the second portion (14) of the at least one of the protective (12) members has a first end contiguous with the first portion (Examiner’s Annotated Figure 1) of [[the]] at least one of the protective members (12) and a second end contiguous with the securement member (Examiner’s Annotated Figure 1).
Regarding claim 4, Ponte discloses the sprinkler assembly guard of claim 1, comprising: the securement member (Examiner’s Annotated Figure 1) includes a second element that extends perpendicular to the central guard axis (16) and radially in a direction to intersect the central axis (16) (Examiner’s Annotated Figure 1, The 
Regarding claim 5, Ponte discloses the sprinkler assembly guard of claim 1, comprising: the at least one protective member (12) includes at least two protective members diametrically opposed about the central guard axis (16) (Figure 1, The left most and right most protective members are diametrically opposed about the central axis (16).
Regarding claim 7, Ponte discloses the sprinkler assembly guard of claim 1, comprising: the plurality of members (12) are joined together at a junction (22) aligned with the central axis (Figure 1, The junction is concentric about the central axis), the securement member (Examiner’s Annotated Figure 1) being located between the junction (22) and the base (30, 30).
Pertaining to Clams 1 and 3
Regarding claim 1, Ponte discloses a sprinkler assembly guard, comprising: 
a base (30, 30) having a plurality of base members (Column 3, lines 8-11) centered about a central axis (16) (Figure 1); 
a plurality of protective members (12), each of the protective members (12) having a first portion (Examiner’s Annotated Figure 2) radially spaced from the central axis (16) (Figure 1) and a second portion (Examiner’s Annotated Figure 2) affixed to one of the base members (30, 30) (Column 2, line 66-Column 3, line 2, The second portions are indirectly affixed to the base members, through their being affixed to the elements 26) and extending radially toward the central axis (Figure 1), the first portions (Examiner’s Annotated Figure 2) of the plurality of protective members (12) being angularly spaced about the central axis to define a cage volume for housing a sprinkler assembly (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Figure 1, The protective members are spaced 360 
Regarding claim 3, Ponte discloses the sprinkler assembly guard of claim 1, comprising: the securement member includes a first element (Examiner’s Annotated Figure 2) extending parallel to the central axis (Examiner’s Annotated Figure 2) and a second element (Examiner’s Annotated Figure 2) extending perpendicular to the central axis (Examiner’s Annotated Figure 2).

    PNG
    media_image2.png
    695
    804
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ponte (US 5,893,418).
Regarding claim 6, Ponte discloses the sprinkler assembly guard of claim 1, comprising: the at least one protective member includes four protective members (Figure 1), but is silent as to whether two angularly adjacent protective members are angularly spaced apart by 45 degrees.	
Ponte discloses the general condition of providing a desired number of protective members, and therefore a desired spacing (Column 2, lines 59-62 and Column 3,lines 4-6), in order to provide a guard of a desired structure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ponte, optimizing the device to include the protective members spaced apart by 45, degrees, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Ponte to optimize the device to feature members spaced at 45 degrees in order to provide for a guard of a desired structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752